    Case 18-01159         Doc 50     Filed 10/03/18 Entered 10/03/18 23:35:58               Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                Case No.: 18−01159
                                                    Chapter: 13
                                                Judge: Janet S. Baer

In Re:
   Brian J Hendenski                                      Jackie M. Stefaniw
   371 Evergreen Circle                                   371 Evergreen Circle
   Gilberts, IL 60136−4050                                Gilberts, IL 60136−4050
Social Security / Individual Taxpayer ID No.:
   xxx−xx−9370                                            xxx−xx−9936
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL



You are hereby notified that an Order Dismissing the above case was entered on September 28, 2018




                                                          FOR THE COURT


Dated: October 1, 2018                                    Jeffrey P. Allsteadt , Clerk
                                                          United States Bankruptcy Court
        Case 18-01159       Doc 50    Filed 10/03/18 Entered 10/03/18 23:35:58              Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 18-01159-JSB
Brian J Hendenski                                                                      Chapter 13
Jackie M. Stefaniw
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: cmendoza1              Page 1 of 2                   Date Rcvd: Oct 01, 2018
                              Form ID: ntcdsm              Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2018.
db/jdb          Brian J Hendenski,    Jackie M. Stefaniw,    371 Evergreen Circle,    Gilberts, IL 60136-4050
26366568       +1st Crd Srvc,   377 Hoes Lane,    Piscataway, NJ 08854-4138
26366573       +Citibank/Best Buy,    Centralized Bk/Citicorp Credt Srvs,     Po Box 790040,
                 St Louis, MO 63179-0040
26366574       +Codilis & Associates,    15W030 North Frontage Road,     Suite 100,   Willowbrook, IL 60527-6921
26540263       +Daniel Singer,   Singer Law Group,    2 Park Plaza,     Suite 870,   Irvine, CA 92614-3519
26366581       +Keough & Moody,    1001 East Chicago Ave,    Suite 103,    Naperville, IL 60540-5500
26366584       +Mid America Bk/total C,    5109 S Broadband Ln,    Sioux Falls, SD 57108-2208
26453770        Mitsubishi Motors Credit Of America,    PO Box 9940,     Mobile, AL 36691-0940
26366588       +Mmca/c1,   Attention: Banktruptcy Department,      3120 Rider Trail S,
                 Earth City, MO 63045-1518
26366589       +Nationwide Credit & Collections, Inc,     Attn : Bankruptcy,    815 Commerce Dr Ste 270,
                 Oak Brook, IL 60523-8852
26540264       +Park Tree Investments 17, LLC,    425 Divisadero Street,     #207,   San Francisco, CA 94117-2242
26366580       +Park Tree Investments 17, LLC,    425 Divisadero Street, # 207,     San Francisco, CA 94117-2242
26366590       +Stanislaus Credit Control Service, Inc.,     Po Box 480,    Modesto, CA 95353-0480
26391235       +Timber Trails Unit 4 Condominium Association,     c/o Keough & Moody, P.C.,
                 114 East Van Buren Avenue,    Naperville, IL 60540-5183
26366596       +Timber Trails Unit 4 Homeowners,    267 EVERGREEN CIRCLE,     Gilberts, IL 60136-4049

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26388258        EDI: GMACFS.COM Oct 02 2018 06:28:00       Ally Bank,    PO Box 130424,    Roseville MN 55113-0004
26388675        EDI: GMACFS.COM Oct 02 2018 06:28:00       Ally Bank Lease Trust,    PO Box 130424,
                 Roseville MN 55113-0004
26366569       +EDI: GMACFS.COM Oct 02 2018 06:28:00       Ally Financial,    Attn: Bankruptcy,    Po Box 380901,
                 Bloomington, MN 55438-0901
26436700       +EDI: CRFRSTNA.COM Oct 02 2018 06:28:00       CREDIT FIRST NA,    PO BOX 818011,
                 CLEVELAND, OH 44181-8011
26366571       +EDI: CAPITALONE.COM Oct 02 2018 06:28:00       Capital One,
                 Attn: General Correspondence/Bankruptcy,     Po Box 30285,    Salt Lake City, UT 84130-0285
26366572       +EDI: MERRICKBANK.COM Oct 02 2018 06:28:00       Cardworks/CW Nexus,     Attn: Bankruptcy,
                 Po Box 9201,    Old Bethpage, NY 11804-9001
26583461       +E-mail/Text: bncmail@w-legal.com Oct 02 2018 03:15:45        Comenity Capital Bank/Paypal Credit,
                 c/o Weinstein & Riley, PS,    2001 Western Ave., Ste 400,     Seattle, WA 98121-3132
26366575       +EDI: WFNNB.COM Oct 02 2018 06:28:00      Comenitybank/meijer,     Comenity Bank,    Po Box 182125,
                 Columbus, OH 43218-2125
26366576       +EDI: CRFRSTNA.COM Oct 02 2018 06:28:00       Credit First National Assoc,
                 Attn: BK Credit Operations,    Po Box 81315,    Cleveland, OH 44181-0315
26511563        E-mail/Text: bankruptcy.bnc@ditech.com Oct 02 2018 03:14:26
                 Ditech Financial LLC fka Green Tree Servicing LLC,      P.O. Box 6154,
                 Rapid City, South Dakota 57709-6154
26366577       +E-mail/Text: bankruptcy.bnc@ditech.com Oct 02 2018 03:14:26        Ditech Financial, LLC,
                 PO Box 6172,    Rapid City, SD 57709-6172
26366578       +EDI: DCI.COM Oct 02 2018 06:29:00      Diversified Consultants, Inc.,
                 Diversified Consultants, Inc.,    Po Box 551268,     Jacksonville, FL 32255-1268
26366579       +EDI: BLUESTEM Oct 02 2018 06:29:00      Fingerhut,     Bankruptcy Dept,    6250 Ridgewood Rd,
                 Saint Cloud, MN 56303-0820
26570823        EDI: RESURGENT.COM Oct 02 2018 06:28:00       LVNV Funding, LLC its successors and assigns as,
                 assignee of FNBM, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
26366583       +EDI: RESURGENT.COM Oct 02 2018 06:28:00       LVNV Funding/Resurgent Capital,     Po Box 10497,
                 Greenville, SC 29603-0497
26570824        EDI: MERRICKBANK.COM Oct 02 2018 06:28:00       MERRICK BANK,    Resurgent Capital Services,
                 PO Box 10368,    Greenville, SC 29603-0368
26366585       +EDI: MID8.COM Oct 02 2018 06:28:00      Midland Funding,     Attn: Bankruptcy,    Po Box 939069,
                 San Diego, CA 92193-9069
26386935       +EDI: MID8.COM Oct 02 2018 06:28:00      Midland Funding, LLC,
                 Midland Credit Management, Inc. as,    agent for Midland Funding, LLC,      PO Box 2011,
                 Warren, MI 48090-2011
26582626        EDI: PRA.COM Oct 02 2018 06:28:00      Portfolio Recovery Associates, LLC,
                 Successor to CAPITAL ONE BANK (USA),N.A.,     POB 41067,    Norfolk, VA 23541
26494811       +E-mail/Text: ecfbankruptcy@progleasing.com Oct 02 2018 03:15:40         Prog Leasing,LLC,
                 256 West Data Drive,    Draper, UT 84020-2315
26366595       +EDI: AFFILIATEDGRP.COM Oct 02 2018 06:29:00       The Affiliated Group I,
                 3055 41st St Nw    Ste 100,   Rochester, MN 55901-9013
                                                                                                TOTAL: 21

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
          Case 18-01159            Doc 50       Filed 10/03/18 Entered 10/03/18 23:35:58                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: cmendoza1                    Page 2 of 2                          Date Rcvd: Oct 01, 2018
                                      Form ID: ntcdsm                    Total Noticed: 36

26366570*            +Ally Financial,      Attn: Bankruptcy,   Po Box 380901,   Bloomington, MN 55438-0901
26366582*            +Keough & Moody,      1001 East Chicago Ave,   Suite 103,   Naperville, IL 60540-5500
26366586*            +Midland Funding,      Attn: Bankruptcy,   Po Box 939069,   San Diego, CA 92193-9069
26366587*            +Midland Funding,      Attn: Bankruptcy,   Po Box 939069,   San Diego, CA 92193-9069
26366591*            +Stanislaus Credit    Control Service, Inc.,   Po Box 480,   Modesto, CA 95353-0480
26366592*            +Stanislaus Credit    Control Service, Inc.,   Po Box 480,   Modesto, CA 95353-0480
26366593*            +Stanislaus Credit    Control Service, Inc.,   Po Box 480,   Modesto, CA 95353-0480
26366594*            +Stanislaus Credit    Control Service, Inc.,   Po Box 480,   Modesto, CA 95353-0480
                                                                                                     TOTALS: 0, * 8, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 30, 2018 at the address(es) listed below:
              Benjamin Rooney     on behalf of Creditor    Timber Trail’s Homeowners Association
               ben@keaycostello.com, kim@keaycostello.com
              Dana N O’Brien    on behalf of Creditor    Park Tree Investments 17, LLC dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              Dawn L. Moody   on behalf of Creditor     Timber Trails Unit 4 Condominium Association
               dlm@kmlegal.com, lsg@kmlegal.com
              Glenn B Stearns    mcguckin_m@lisle13.com
              James M Philbrick    on behalf of Creditor    Ally Financial Inc. f/k/a GMAC Inc.
               jmphilbrick@att.net
              Joseph P Doyle    on behalf of Debtor 2 Jackie M. Stefaniw joe@fightbills.com,
               courts@fightbills.com;r44937@notify.bestcase.com
              Joseph P Doyle    on behalf of Debtor 1 Brian J Hendenski joe@fightbills.com,
               courts@fightbills.com;r44937@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Toni Townsend     on behalf of Creditor    Park Tree Investments 17, LLC toni.townsend@mccalla.com,
               northerndistrict@mccalla.com
                                                                                              TOTAL: 9
